Citation Nr: 0619935	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 14, 1998 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In July 2003, the veteran was 
afforded a hearing before a Decision Review Officer at the 
New Orleans RO.  


REMAND

This matter must be remanded in order for the veteran to be 
fully apprised of the Veterans Claims Assistance Act (VCAA), 
as no VCAA notice letter has been sent to him in conjunction 
with the claim on appeal.   

Additionally, the claims folder contains a February 1997 
letter from the New Orleans VA Medical Center to the Social 
Security Administration (SSA), wherein it was noted that the 
veteran had been treated for, inter alia, PTSD.  It is not 
clear from a review of the claims folder whether the veteran 
receives SSA disability benefits, but in light of the 
February 1997 VA letter the Board has determined that a 
request to SSA for the veteran's records should be conducted.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Send the veteran a VCAA notice letter 
regarding the issue of entitlement to an 
effective date earlier than August 14, 
1998 for a 70 percent rating for PTSD.  
The letter is to inform the veteran of 
what the evidence needs to show in order 
to establish entitlement to an earlier 
effective date and, concomitantly, how 
effective dates are assigned.  
Additionally, the letter is to request 
that he submit to VA any evidence or 
information in his possession that is 
pertinent to the claim on appeal.   
Finally, the letter is to inform the 
veteran of VA's duty to assist him in 
obtaining evidence for his claim.    

2.  Request that SSA submit to VA any 
medical records of the veteran that are 
in their possession, to include any 
associated administrative decisions.  

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative are to be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



